Order denying petitioner’s motion for an order directing the respondents, constituting the board of health of the county of Nassau, the civil service commission of the county of Nassau, the commissioner of health of the county of Nassau and the county of Nassau to reinstate him as a deputy health officer for an indeterminate term as a civil service employee and to pay him the salary which has accrued since his discharge on the 31st of August, 1939, unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.